Per Curiam,
The defendant was indicted in the court of quarter sessions of Philadelphia county for keeping a lodging house, without a license, contrary to the provisions of the act of July 2, 1895, and thereto plead “not guilty” Whereupon it was agreed between the commonwealth and the defendant; “ (1) That Robert Muir, the defendant, at the time of his arrest, kept a lodging house at 231 Crown street in the city of Philadelphia ; (2) that defendant, since the passage of the act of July 2,1895, entitled: ‘ An act to regulate and license public lodging houses in the different cities of this commonwealth,’ has kept and maintained a lodging house at the above-named place without a license as provided by said act; (3) it is further agreed that a verdict of guilty shall be entered on this statement of facts, reserving the point of law concerning the constitutionality of the above-mentioned act of assembly.”
A verdict of guilty was accordingly rendered by the jury; and same day, for the purpose of presenting and disposing of “ the point of law ” reserved, a motion in arrest of judgment was made, on behalf of the defendant; which motion was afterwards overruled by the court, and judgment in due form was pronounced on the verdict. On appeal to the Superior Court (1 Pa. Superior Ct. 578), it was held that the act is constitutional; that “ the judgment was properly entered on the question raised by the motion in arrest, and is therefore affirmed.”
*49It thus appeared that the only question in the trial court, as well as in the Superior Court and here, was and is the constitutionality of the act of July 2, 1895.
We have considered the provisions of the act, and are all of opinion that the Superior Court was clearly right in holding that it is constitutional. It is so obviously constitutional and valid that discussion of the subject is unnecessary.
The judgment of the Superior Court is therefore affirmed with costs to be paid by the defendant.